IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     :   No. 763 CAP
                                                   :
                      Appellee                     :   Appeal from the Judgment of
                                                   :   Sentence entered February 28,
                                                   :   1994 in the Court of Common Pleas,
               v.                                  :   Philadelphia County, Criminal
                                                   :   Division at Nos. CP-51-CR-
                                                   :   1035061-1991. (Nunc Pro Tunc
 AARON JONES,                                      :   appeal rights reinstated on
                                                   :   December 14, 2017)
                      Appellant                    :



                                          ORDER


PER CURIAM
       AND NOW, this 21th day of September, 2020, the appeal is QUASHED. See

Commonwealth v. Reid, ___ A.3d ___, 2020 WL 4803596 (Pa. filed Aug. 18, 2020)

(quashing serial appeal after concluding Williams v. Pennsylvania, ___ U.S. ___, 136
S. Ct. 1899 (2016), does not provide exception to timeliness requirements of Post-

Conviction Relief Act (PCRA), 42 Pa.C.S. §§9541-9546, and thus PCRA court lacked

jurisdiction to reinstate appellate rights nunc pro tunc).

       Justice Donohue files a concurring statement.

       Justice Wecht files a concurring statement.

       Judge Dubow files a concurring statement.